Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 30, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143796                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  JUDITH BRADLEY-PARSONS, Personal                                                                         Brian K. Zahra,
  Representative of the Estate of KYLE                                                                                Justices
  BRADLEY, Deceased,
               Plaintiff-Appellee,
  v                                                                 SC: 143796
                                                                    COA: 301530
                                                                    Wayne CC: 10-009517-NH
  CHARLES VANDERROEST, D.O.,
  FARMINGTON EMERGENCY MEDICINE
  ASSOCIATES, P.C. and BOTSFORD
  GENERAL HOSPITAL,
           Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 19, 2011
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 30, 2012                    _________________________________________
           d0123                                                               Clerk